DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims status:
Claims 2-3, 6-7, 12, and 16 have been canceled
Claims 1, 4-5, 8-11, 13-15, and 17-20 are pending and examined below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 8-11, 13-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2005/0251031 to “Smith”, in view of U.S. Patent Application Publication No. 20120146667 to Syms et al. “Syms”, and further in view of U.S. Patent Application Publication No. 2006/0264049 to “Ittel”.

Regarding claim 1, Smith discloses an omnidirectional magnetic resonance imaging ("MRI") resonant marker (device that includes an RF antenna which detects MR signals generated in both the subject and the device itself in response to the radio frequency field created by an RF source, wherein the signals detected by the device antenna are sent for imaging and tracker, Paragraph 0034), comprising:
a) a capacitor (dielectric material where the capacitance can be changed, Paragraph 0012; “dielectric materials to construct components and circuits that can be used to tune a circuit of the intravascular device or to match impedances”, Paragraph 0038);
b) a conductor formed into a conductor coil (“conductive coil”, Paragraph 0040; “braid strands, Fig. 11c, Ref. 976, form the conductors that are connected to antenna”, Paragraphs 0079-0080; Fig. 11c), the conductor coil operably coupled to the capacitor (dielectric layer coupled to conductor, wherein conductor is coupled to the conductive coil via a connector, Paragraph 0040),
wherein the conductor coil is constructed and arranged to be associated with a medical device (“Device 150 may be a guide wire, a catheter, an ablation device or a similar recanalization device.  Device 150 includes an RF antenna…”, Paragraph 0034; “a wide variety of catheters are braided with material that forms an exterior, an interior, or is integrally formed with the walls of a catheter…the braid material is an electrically conductive material”, Paragraph 0079; “the braid strands form the conductors that are connected to antenna 980”, Paragraph 0080), 
wherein the conductor coil comprises a double helix configuration around the medical device (See Fig. 11c, braid strands, Ref. 974 and 976 forming a double helix configuration around catheter wall, Ref. 972; Paragraphs 0079-0080).
Additionally, since the coil is in a double helix configuration and the coil is formed around a catheter wall, wherein the catheter is in a subject (Paragraph 0034) that is in a homogeneous magnetic field (Paragraph 0032), the curves of the coil in the double helix configuration would have at least one portion of the conductor coil that is perpendicular a magnetic resonance field and another portion that is parallel to the magnetic resonance field, in any position of the medical device.
Smith further discloses wherein the capacitor and the conductor coil are formed from a flexible circuit laminate (Paragraph 0085, 0087) [Smith discloses the capacitor is formed from the flexible inner and outer walls of the catheter with a dielectric layer in between (Paragraph 0087), wherein the conductor coil could also be formed on top of the outer catheter wall or integral with the catheter wall (Paragraph 0085).  The layers consisting of the coil and tunable capacitor reads on a flexible laminate].  
However, Smith does not disclose wherein the capacitor is tuned by chemical modification.
Syms teaches in a similar field of endeavor of a radiofrequency detector coils (Paragraph 0006) especially for magnetic resonance imaging and monitoring systems (Paragraph 0001) that may be applied to a catheter-based probe (Paragraph 0026), that includes two capacitors (Paragraph 0006, 0028) used for matching and tuning the radiofrequency circuit.  Syms teaches the capacitors can be tuned by laser trimming instead of mechanical trimming (Paragraph 0072).  This is similar to what is disclosed in the instant specification (P057).
However, the teachings of Syms do not explicitly disclose that laser trimming of the capacitor is tuning by chemical modification.
However, laser trimming of the capacitor is taught by Ittel as a form of tuning by chemical modification.  Ittel teaches in a relevant field of endeavor of printable circuits and antennae for electromagnetic radiation (Paragraph 0110), wherein tuning of the capacitor by laser trimming involves chemical modification (Paragraph 0060).  Ittel teaches laser trimming of the impedance of capacitor dielectric layers can be modified by chemically modifying the dielectric constant of the active layer through the use of a modifier for the dielectric layer (Paragraph 0060).
Therefore, It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith's invention, wherein the capacitor is tuned by chemical modification, as taught by Syms, in view of Ittel, in order to prevent shorting of the capacitor that can be found in mechanical tuning or trimming, since small slivers of metal track between the closely spaced conductors (Syms, Paragraph 0072).  Further, laser trimming provides a method of tuning that does not require aggressive materials or chemicals and can be used for printed circuits (Ittel, Paragraphs 0058-60)  

Regarding claim 4, the modifications of Smith, Syms, and Ittel disclose all the features of claim 1 above, including a capacitor tuned by chemical modification.
Syms further teaches the coil assembly (Fig. 4a and 4b), which includes the coil (Ref. 12) and the capacitors (“connector pads for tunable capacitors”, Ref. 16, 18, 20, 22), is placed in a shrink-wrap sleeve (Paragraph 0059), which reads on an outer sealant layer.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Smith, Syms, and Ittel, wherein the apparatus contains an outer sealant layer disposed over the tunable capacitor and the conductor coil, as further taught by Syms, in order to hold the components in place on the catheter (Syms, Paragraph 0059).

Regarding claim 8, the modifications of Smith, Syms, and Ittel disclose all the features of claim 1, above.
Smith further discloses an insulating layer comprising one side of the conductor.  Smith teaches the strands of the coil are electrically insulated from each other (“the braid strands to be electrically insulated from one another”, Paragraph 0079).  This reads on one side of the coil comprising an insulating layer.  

Regarding claim 9, the modifications of Smith, Syms, and Ittel disclose all the features of claim 1, above, including a capacitor tuned by chemical modification.
Smith further discloses wherein the capacitor is integral with the conductor coil (Paragraphs 0085, 0087).  Smith discloses in an antenna coil (Paragraph 0079) that reads on a conductor coil where the coil is a two-strand braid (Fig. 11a, 11c) that wraps around the length of a catheter (Paragraph 0079), and wherein the conductor coil could be formed on top of the outer catheter wall or integral with the catheter wall (Paragraph 0085).  Additionally, the inner and outer walls of the catheter are part of a tunable capacitor (Paragraph 0087).  Therefore, this reads on the tunable capacitor and coil are integral with each other, since both the conductor coil and the capacitor can be integrated into the catheter wall.  

Regarding claim 10, the modifications of Smith, Syms, and Ittel disclose all the features of claim 1 above.
As disclosed in claim 1 rejection above, Smith discloses the medical device is a catheter (“Device 150 may be a guide wire, a catheter, an ablation device or a similar recanalization device.  Device 150 includes an RF antenna…”, Paragraph 0034; “catheter”, Paragraph 0079).

Regarding claim 11, Smith discloses an omnidirectional MRI resonant marker (device that includes an RF antenna which detects MR signals generated in both the subject and the device itself in response to the radio frequency field created by an RF source, wherein the signals detected by the device antenna are sent for imaging and tracker, Paragraph 0034), comprising:
a) a tunable capacitor (dielectric material where the capacitance can be changed, Paragraph 0012; “dielectric materials to construct components and circuits that can be used to tune a circuit of the intravascular device or to match impedances”, Paragraph 0038); and 
b) a conductor coil (“conductive coil”, Paragraph 0040; “braid strands, Fig. 11c, Ref. 976, form the conductors that are connected to antenna”, Paragraphs 0079-0080; Fig. 11c) comprising a double helix configuration (See Fig. 11c, braid strands, Ref. 974 and 976 forming a double helix configuration; Paragraphs 0079-0080), and operably coupled to the tunable capacitor (dielectric layer coupled to conductor, wherein conductor is coupled to the conductive coil via a connector, Paragraph 0040), wherein the double helix configuration is constructed and arranged for placement around a catheter (See Fig. 11c, braid strands, Ref. 974 and 976 forming a double helix configuration around catheter wall, Ref. 972; Paragraphs 0079-0080).
Additionally, since the coil is in a double helix configuration and the coil is formed around a catheter wall, wherein the catheter is in a subject (Paragraph 0034) that is in a homogeneous magnetic field (Paragraph 0032), the curves of the coil in the double helix configuration would have at least one portion of the conductor coil that is perpendicular a magnetic resonance field and another portion that is parallel to the magnetic resonance field, in any position of the medical device.
However, Smith does not disclose wherein the tunable capacitor is configured to be tunable by chemical modification of the tunable capacitor.
Syms teaches the capacitors can be tuned by laser trimming instead of mechanical trimming (Paragraph 0072).  This is similar to what is disclosed in the instant specification (P057).
However, the teachings of Syms do not explicitly disclose that laser trimming of the capacitor is tuning by chemical modification.
However, laser trimming of the capacitor is taught by Ittel as a form of tuning by chemical modification.  Ittel teaches in a relevant field of endeavor of printable circuits and antennae for electromagnetic radiation (Paragraph 0110), wherein tuning of the capacitor by laser trimming involves chemical modification (Paragraph 0060).  Ittel teaches laser trimming of the impedance of capacitor dielectric layers can be modified by chemically modifying the dielectric constant of the active layer through the use of a modifier for the dielectric layer (Paragraph 0060).
Therefore, It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith's invention, wherein the capacitor is tuned by chemical modification, as taught by Syms, in view of Ittel, in order to prevent shorting of the capacitor that can be found in mechanical tuning or trimming, since small slivers of metal track between the closely spaced conductors (Syms, Paragraph 0072).  Further, laser trimming provides a method of tuning that does not require aggressive materials or chemicals and can be used for printed circuits (Ittel, Paragraphs 0058-60)

	Regarding claim 13, the modifications of Smith, Syms, and Ittel disclose all the features of claim 11 above.
	Smith further discloses wherein the conductor coil is constructed and arranged to be disposed within a wall of the catheter.  Smith discloses the braid strands of the coil can be embedded in the wall of the catheter or they can be formed integrally (“wide variety of catheters are braided with material that forms an exterior, an interior, or is integrally formed with the walls of a catheter”, Paragraph 0079, “the braid strands can be embedded in the wall of the sheaths and catheters to which they are connected, or they can be formed integrally there with”, Paragraph 0085).

Regarding claim 14, the modifications of Smith, Syms, and Ittel disclose all the features of claim 11 above, including a tunable capacitor.
Syms further teaches the coil assembly (Fig. 4a and 4b), which includes the coil (Ref. 12) and the tunable capacitors (“connector pads for tunable capacitors”, Ref. 16, 18, 20, 22), is placed in a shrink-wrap sleeve (Paragraph 0059), which reads on an outer sealant layer.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Smith, Syms, and Ittel, wherein the apparatus contains an outer sealant layer disposed over the tunable capacitor and the conductor coil, as further taught by Syms, in order to hold the components in place on the catheter (Syms, Paragraph 0059).

Regarding claim 17, the modifications of Smith, Syms, and Ittel disclose all the features of claim 11 above.
Syms further teaches wherein the modification of the tunable capacitor is removal of a portion of the capacitor (Paragraph 0067).  As per the specification of the instant application, removal or elimination of a portion of the capacitor may also be referred to as “trimming” (Specification, Paragraph 062).  Syms discloses matching and tuning of the circuit was carried out by mechanically trimming each of the matching and tuning capacitors (Paragraph 0067).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Smith, Syms, and Ittel, wherein the modification of the tunable capacitor is removal of a portion of the capacitor, as taught by Syms, in order to adjust the tuning range of the tunable capacitor.

Regarding claim 18, the modifications of Smith, Syms, and Ittel disclose all the features of claim 11 above.
Smith further discloses wherein the tunable capacitor is integral with the conductor coil (Paragraphs 0085, 0087).  Smith discloses in an antenna coil (Paragraph 0079) that reads on a conductor coil where the coil is a two-strand braid (Fig. 11a, 11c) that wraps around the length of a catheter (Paragraph 0079), and wherein the conductor coil could be formed on top of the outer catheter wall or integral with the catheter wall (Paragraph 0085).  Additionally, the inner and outer walls of the catheter are part of a tunable capacitor (Paragraph 0087).  Therefore, this reads on the tunable capacitor and coil are integral with each other, since both the conductor coil and the capacitor can be integrated into the catheter wall.  
	
Regarding claim 19, Smith discloses an omnidirectional MRI trackable catheter (device that includes an RF antenna which detects MR signals generated in both the subject and the device itself in response to the radio frequency field created by an RF source, wherein the signals detected by the device antenna are sent for imaging and tracker, Paragraph 0034; “Device 150 may be a guide wire, a catheter, an ablation device or a similar recanalization device.  Device 150 includes an RF antenna…”, Paragraph 0034), comprising:
a) a catheter body (See Fig. 11a, 11c, catheter wall, Ref. 972); 
b) a conductor formed into a double helix conductor coil (“conductive coil”, Paragraph 0040; “braid strands, Fig. 11c, Ref. 976, form the conductors that are connected to antenna”, Paragraphs 0079-0080; See Fig. 11c, braid strands, Ref. 974 and 976 forming a double helix configuration), wherein the conductor coil is wrapped around the catheter body (See Fig. 11c, braid strands, Ref. 974 and 976 forming a double helix configuration around catheter wall, Ref. 972; Paragraphs 0079-0080);
Additionally, since the coil is in a double helix configuration and the coil is formed around a catheter wall, wherein the catheter is in a subject (Paragraph 0034) that is in a homogeneous magnetic field (Paragraph 0032), the curves of the coil in the double helix configuration would have at least one portion of the conductor coil that is perpendicular a magnetic resonance field and another portion that is parallel to the magnetic resonance field, in any position of the medical device.
c) a tunable capacitor (dielectric material where the capacitance can be changed, Paragraph 0012; “dielectric materials to construct components and circuits that can be used to tune a circuit of the intravascular device or to match impedances”, Paragraph 0038) operably coupled to and integral with the conductor coil (dielectric layer coupled to conductor, wherein conductor is coupled to the conductive coil, Paragraph 0040) [Examiner notes” the coil is a two-strand braid (Fig. 11a, 11c) that wraps around the length of a catheter (Paragraph 0079), and wherein the conductor coil could be formed on top of the outer catheter wall or integral with the catheter wall (Paragraph 0085).  Additionally, the inner and outer walls of the catheter are part of a tunable capacitor (Paragraph 0087).  Therefore, this reads on the tunable capacitor and coil are integral with each other, since both the conductor coil and the capacitor can be integrated into the catheter wall], 
wherein the capacitor and the conductor coil are formed from a flexible circuit laminate (Paragraphs 0085, 0087) [Smith discloses the capacitor is formed from the flexible inner and outer walls of the catheter with a dielectric layer in between (Paragraph 0087), wherein the conductor coil could also be formed on top of the outer catheter wall or integral with the catheter wall (Paragraph 0085).  The layers consisting of the coil and tunable capacitor reads on a flexible laminate].
However, Smith does not disclose wherein the tunable capacitor is constructed and arranged to be tunable by chemical modification of the tunable capacitor.
Syms teaches the capacitors are constructed to be tuned by laser trimming instead of mechanical trimming (Paragraph 0072).  This is similar to what is disclosed in the instant specification (P057).
However, the teachings of Syms do not explicitly disclose that laser trimming of the capacitor is tuning by chemical modification.
However, laser trimming of the capacitor is taught by Ittel as a form of tuning by chemical modification.  Ittel teaches in a relevant field of endeavor of printable circuits and antennae for electromagnetic radiation (Paragraph 0110), wherein tuning of the capacitor by laser trimming involves chemical modification (Paragraph 0060).  Ittel teaches laser trimming of the impedance of capacitor dielectric layers can be modified by chemically modifying the dielectric constant of the active layer through the use of a modifier for the dielectric layer (Paragraph 0060).
Therefore, It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith's invention, wherein the capacitor is tuned by chemical modification, as taught by Syms, in view of Ittel, in order to prevent shorting of the capacitor that can be found in mechanical tuning or trimming, since small slivers of metal track between the closely spaced conductors (Syms, Paragraph 0072).  Further, laser trimming provides a method of tuning that does not require aggressive materials or chemicals and can be used for printed circuits (Ittel, Paragraphs 0058-60).

Regarding claim 20, the modifications of Smith, Syms, and Ittel disclose all the features of claim 19 above.
Syms further teaches the coil assembly (Fig. 4a and 4b), which includes the coil (Ref. 12) and the tunable capacitors (“connector pads for tunable capacitors”, Ref. 16, 18, 20, 22), is placed in a shrink-wrap sleeve (Paragraph 0059), which reads on an outer sealant layer.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Smith, Syms, and Ittel, wherein the apparatus contains an outer sealant layer disposed over the tunable capacitor and the conductor coil, as further taught by Syms, in order to hold the components in place on the catheter (Syms, Paragraph 0059).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Syms, further in view of Ittel, and further in view of U.S. Patent No. 8082021 to Hyde et al. “Hyde”.

Regarding claim 5, the modifications of Smith, Syms, and Ittel, disclose all the features of claim 1, above, including a capacitor tuned by chemical modification.
However, modifications of Smith, Syms, and Ittel, do not disclose a resistor operably coupled to the capacitor and the conductor coil.
Hyde teaches a tuned resonant circuit that is utilized at the end of a catheter to make it visible by MRI during an interventional procedure (Col. 4, lines 17-34) and includes a resistor (“pressure sensitive resistor”, Col. 4, lines 23; Fig. 3A, Ref. 305) operably coupled to a tunable capacitor (Fig. 3A, Ref. 304) and the conductor coil (Fig. 3A, Ref. 303).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Smith, Syms, and Ittel, wherein the apparatus comprises a resistor operably coupled to the capacitor and the conductor coil, as taught by Hyde, in order to detune the resonant circuit by changing the value of the resistor (based upon pressure) and changing the resonant frequency of the circuit to create a “non-masking effect” to better identify the catheter in MRI imaging (Col. 4, lines 35-65).

Regarding claim 15, the modifications of Smith, Syms, and Ittel, disclose all the features of claim 11 above, including a tunable capacitor and conductor coil.  
However, the modifications of Smith, Syms, and Ittel, do not disclose wherein a resistor is operably coupled to the tunable capacitor and the conductor coil.
Hyde teaches a tuned resonant circuit that is utilized at the end of a catheter to make it visible by MRI during an interventional procedure (Col. 4, lines 17-34) and includes a resistor (“pressure sensitive resistor”, Col. 4, lines 23; Fig. 3A, Ref. 305) operably coupled to a tunable capacitor (Fig. 3A, Ref. 304) and the conductor coil (Fig. 3A, Ref. 303).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Smith, Syms, and Ittel, wherein the apparatus comprises a resistor operably coupled to the tunable capacitor and the conductor coil, as taught by Hyde, in order to detune the resonant circuit by changing the value of the resistor (based upon pressure) and changing the resonant frequency of the circuit to create a “non-masking effect” to better identify the catheter in MRI imaging (Col. 4, lines 35-65).

Response to Arguments
Applicant's arguments filed 03/04/2022 have been fully considered but they are not persuasive.  
Applicant argues on Page 6 and 7 of Arguments, that that claims 1, 11, and 19 are patentable over the cited art at least because one of ordinary skill in the art would not have considered modifying Smith with the teachings of Syms and Ittel in the manner suggested by the Office. In fact, one of ordinary skill in the art would have avoided the combination at least because modifying Smith according to the teachings of Syms would have undermined and/or changed a fundamental principle of Smith's operation. See MPEP § 2143.0l(VI).
Applicant states that Smith discloses a tuning configuration that includes one or more expandable electrically conductive cylindrical walls that define an inner lumen and a compressible dielectric material in between the walls. "[V]arying the pressure in the lumen changes the spacing between the inner and outer walls, thereby changing the capacitance between the inner and outer wall." Smith, par. 12. See also, Smith, pars. 45-51 and FIG. 5.
Applicant further states Syms, on the other hand, involves the use of two plate capacitors, each capacitor having a front plate which is formed on the front surface of a substrate and a rear plate formed on a rear surface of the substrate. Syms, abstract. Syms describes a process of "mechanically trimming each of the matching and tuning capacitors CM and CT, using a systematic process" involving gradually removing material with a scalpel. Syms, pars. 67, 70. Syms also suggests "replacing mechanical trimming of the entire structure with laser trimming of just one, or both, of the conductors, so that an insulating dielectric layer remains in place throughout." Syms, par. 72.
Applicant concludes that Syms uses a wholly different matching or tuning method for capacitors that are entirely different from the capacitive structure and method of tuning taught by Smith. Smith's method of tuning by varying the lumen pressure and thus varying the spacing and capacitance between outer and inner walls is inherently and fundamentally tied to the structure of Smith's device. Modifying Smith to use the method of laser trimming as suggested by the Office would thus change a fundamental aspect of Smith's operative principle, presumably requiring a complete overhaul of the structure of Smith's device.
The examiner disagrees with Applicant’s arguments.  Modifying the tuning configuration of Smith with the teachings of Syms, in view of Ittel is merely a simple substitution of means for changing capacitance, and would render the claim obvious (See MPEP 2143).   The specific mechanism for changing capacitance in Smith is not a mode of operation.  Substituting the means of changing capacitance of Smith, with the laser trimming method as taught by Syms, in view of Ittel would still result in capacitance of the capacitor being changed or tuned, and thus would not change the fundamental aspect of Smith’s operative principle, i.e. mode of operation, since the capacitor would still be tuned to function as a Magnetic Resonance Imaging resonant marker.   
 Applicant additionally argues on page 8 of Argument that there is no other suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to use the teachings of Syms and Ittel to modify Smith as suggested or any reason why there would be a reasonable expectation of success in configuring Smith to include a capacitor tuned by chemical modification as claimed.  The examiner disagrees.  As discussed above, the modification of the tuning mechanism of Smith with the laser trimming method of Syms and Ittel is a simple substitution of mechanism for changing capacitance.  Additionally, as disclosed in the previous office action and above in the 35 U.S.C. 103 rejection section, Syms teaches that tuning by laser trimming, which is a form of chemical modification would prevent shorting that can be found in mechanical tuning or trimming, and Ittel further motivates by teaching that laser trimming is less aggressive than other forms of chemical tuning, that can be used for printed circuits, which is the type of circuits used in Smith.
Therefore, for the reasons above, claim 1 remains rejected.  Independent claims 11 and 19 are rejected base on similar reasonings.  The remaining dependent claims are rejected for at least the reason that they inherit deficiencies by nature of their dependency on either claims 1, 11, or 19.  
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158. The examiner can normally be reached 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MT/Examiner, Art Unit 3793                                                                                                                                                                                                        

/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793